Citation Nr: 0012647	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's disease 
and vertigo.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to an increased (compensable) rating for left 
ear otitis media. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for hearing loss in December 1992.  The veteran 
was notified of that decision and of his right to appeal.  No 
appeal was filed.  The veteran applied to reopen his claim 
for service connection for bilateral hearing loss disability 
in 1996, and he also applied for the other benefits at issue 
at that time.  In September 1996, the RO denied the benefits 
currently sought on appeal, and the veteran appealed.  In 
denying service connection for bilateral hearing loss 
disability, the RO held that new and material evidence had 
not been received to reopen a claim.  The veteran and his 
spouse presented testimony during a hearing which was held at 
the RO in July 1997.  The RO continued to deny the benefits 
sought in a Supplemental Statement of the Case dated in 
September 1998.

For reasons which will be explained below, the issue of 
service connection for bilateral hearing loss disability is 
discussed both in the body of the decision below and in a 
remand section following it, and the matter of an increased 
rating for left ear otitis media is discussed only in the 
remand section.  


FINDINGS OF FACT

1.  Meniere's disease and vertigo were first diagnosed in or 
after April 1996 and are not related to any incident of 
service origin, including the veteran's service-connected 
left ear otitis media.

2.  Tinnitus was first diagnosed in April 1996 and is not 
related to any incident of service origin, including the 
veteran's service-connected left ear otitis media.

3.  The RO denied service connection for hearing loss 
disability in December 1992.  The veteran was notified of 
that decision and of his right to appeal, but no timely 
appeal was filed.  

4.  Since the RO's December 1992 denial of service connection 
for hearing loss disability, there has been submitted 
evidence which was not previously submitted to agency 
decisionmakers, and which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  There is now of record competent medical evidence 
plausibly showing current bilateral hearing loss disability 
and a nexus between it and the veteran's service-connected 
left ear otitis media disability.


CONCLUSIONS OF LAW

1.  Meniere's disease and vertigo were not the result of 
disease or injury which was incurred or aggravated in wartime 
service and were not proximately due to or the result of the 
veteran's service-connected left ear otitis media disability.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).  

2.  Tinnitus was not the result of disease or injury which 
was incurred or aggravated in wartime service and was not 
proximately due to or the result of the veteran's 
service-connected left ear otitis media disability.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).  


3.  The RO's December 1992 rating decision denying service 
connection for hearing loss disability is final based upon 
the evidence which was then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1999).

4.  Since the December 1992 rating decision denying service 
connection for hearing loss disability, new and material 
evidence sufficient to reopen the claim has been submitted, 
and so the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

5.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
several disabilities.  In the interest of clarity, a joint 
factual background will be set forth, followed by law and 
regulations pertinent to service connection claims and an 
analysis of the service connection claims.  Finally, there 
will be a remand section concerning further development of 
the claims for service connection for bilateral hearing loss 
and the claim for an increased rating for left ear otitis 
media.

Factual background

Service records show that the veteran was an aviation 
mechanic in service.  

A March 1945 service medical record states that the veteran 
had a perforated left ear drum.  An October 1945 service 
medical record states that the veteran had acute otitis 
media.  He had complained that his left ear was running, of a 
ruptured ear drum for some time, and of now having a cold 
with resulting otitis media.  Clinically, his left eardrum 
had a large perforation with discharge, and the canal was 
full of purulent material.  Medication was prescribed.  A 
November 1945 service medical record indicates that the 
veteran had had discharge from his ear for one month, and 
that there was much pus in the ear canal and a small tympanic 
membrane rupture.  The diagnosis was chronic otitis media.   

On service discharge examination in January 1946, the veteran 
had left ear plaque and normal hearing.  

On VA ear, nose, and throat examination in October 1967, the 
veteran reported an in-service ear infection which cleared 
with treatment.  He denied drainage or pain since.  He 
complained of hearing loss subjectively bilaterally, and he 
denied tinnitus and vertigo.  Clinically, there was a large 
right tympanic membrane perforation and a sclerotic plaque on 
the left tympanic membrane.  The impression was no 
suppuration.  VA audiometry which was conducted in October 
1967 did not show hearing loss disability.  

Service connection for otitis media of the left ear was 
granted in an October 1976 VA rating decision.

On VA ear, nose, and throat evaluation in April 1992, the 
veteran reported left ear hearing loss since a 1945 injury 
with otitis media.  He also complained of a right ear hearing 
loss.  He had no discharge, pain, or vertigo.  Clinically, 
his ear, nose, and throat were normal except for maxillary 
sinusitis.  There were healed tympanic membrane perforations 
bilaterally.  The impression was perceptual deafness. 

A June 1992 VA ear, nose, and throat examination report 
states that the veteran reported bilateral hearing loss for 
four years.  Both the left and the right tympanic membrane 
had myringosclerosis.  The assessment was mild mixed 
sensorineural hearing loss.  On VA audiometric evaluation in 
June 1992, the veteran's audiometric test results showed 
hearing loss in each ear.  

A December 1992 RO rating decision denied service connection 
for hearing loss.  It noted that the evidence showed that the 
veteran had hearing loss, but that the evidence did not serve 
to connect his hearing loss to service.  The RO notified the 
veteran of its decision and of his right to appeal it within 
one year thereof that month.  No timely appeal was filed.  

On VA evaluation in December 1995, the veteran reported that 
if he quickly moved his head, he would have dizzy spells.  
Clinically, he had a thin membrane in the area of his 
previous left tympanic membrane perforation.  Otherwise, his 
canals and tympanic membranes were normal, and his nose was 
clear and clean.  The assessment was dizziness, not related 
to ear, nose, and throat disease.  

In an April 1996 statement, the veteran opined that his 
service-connected left ear otitis media disability caused him 
to have Meniere's syndrome and vertigo.  

An April 1996 private medical record from M.M., M.D, a board 
certified otolaryngologist, stated that the veteran reported 
that day with complaints of dizziness, as well as of ringing 
in his ears.  The report included the statement "He has had 
an old war injury which does tend to cause dizziness.  In WW 
II, he had perforation of the left tympanic membrane with an 
infection.  Ever since then he has had difficulty in hearing, 
and dizziness".  The veteran reported that his hearing 
seemed to be deteriorating.  Clinically, there was bilateral 
tympanosclerosis and a simple healed perforation on the left 
side.  Audiometry revealed a bilateral mixed hearing loss.  
The diagnoses were severe mixed hearing loss and persistent 
dizziness with vertigo.  

A May 1996 private audiology report states that the veteran 
reported nystagmus and dizziness when he would bend forward 
suddenly, and that this suggested abnormal vestibular 
function.  

A May 1996 private medical record from Dr. M. stated that the 
veteran had a severe mixed hearing loss as well as positional 
related dizziness.  Dr. M. had "no doubt that the severe 
infection in the past, particularly in WW II, where he had 
infection in the left side with perforation would have  
certainly contributed to his hearing loss, and could 
eventually affect his labyrinthine function.  But the latter 
would be hard to validate."

During the hearing which was held at the RO in July 1997, the 
veteran testified that as an aviation mechanic in service, he 
had been around a lot of noises.  His wife testified that 
they had been married for 31 years, and that when they first 
got married, she could whisper and the veteran could hear 
her.  Now, she had to talk louder for him to hear her.  The 
veteran's wife stated that he first started having dizziness 
around 15 years ago.  The veteran stated that he first 
started having ringing in his ears 15 to 20 years ago.

A VA ear, nose, and throat examination was conducted in 
September 1997.  The veteran reported a history of noise 
exposure, and a left tympanic membrane perforation with 
dizziness after being in the service.  He also complained of 
tinnitus and occasional unsteadiness.  Clinically, the 
veteran had left tympanic membrane myringosclerosis.  An 
audiogram was performed.  At the time, the veteran advised 
that he had had bilateral tinnitus for a long time, and that 
he felt it was related to an infected eardrum.  The diagnoses 
were sensorineural hearing loss due to noise exposure; 
hearing loss not due to the otitis media; and a balance 
disorder after his left tympanic membrane perforation.  It 
was noted that the tympanic membrane perforation had healed 
but that it was sustained in service.  

A VA ear, nose, and throat examination was conducted in April 
1998.  The veteran reported a history of noise exposure in 
service and a history of severe left otitis media in 1945, 
with subsequent clearing.  He stated that he had had episodic 
vertigo after his discharge from the service.  He also 
complained of having bilateral tinnitus after service 
discharge.  Clinically, the veteran had tympanosclerosis but 
there was no evidence of active disease.  The diagnoses were 
bilateral tinnitus; bilateral sensorineural hearing loss; and 
vertigo.  The VA ear, nose, and throat physician doubted that 
there was a relationship between the veteran's hearing loss, 
tinnitus, and vertigo and the veteran's service-connected 
left ear otitis media which he had in 1945.  

A July 1998 private audiology record states that the veteran 
reported having episodes of dizziness for years and 
difficulty hearing in noise situations.  An audiogram 
revealed a bilateral moderate to moderately severe 
sensorineural hearing loss from 250 through 8000 Hertz with a 
flat configuration.  Position and positioning nystagmus was 
found on electronystagmogram.  The conclusions were that the 
veteran had a peripheral vestibular system disorder and 
bilateral moderate to moderately severe sensorineural hearing 
loss.  

A late July 1998 private medical record from Dr. M. states 
that the veteran had persistent dizziness, ringing in his 
ears, and hearing loss.  "This relates to an old war injury 
when he had perforation of the tympanic membrane from ear 
infections at the time in the tropics.  The result of this 
has been severe scarring of the drums, progressive hearing 
loss, tinnitus and dizziness"  When comparing private 
audiograms from May 1996 and July 1998, "it appears to be 
deteriorating rapidly.  Based on this, as the only source of 
his ear infections was in the tropics during the war, I feel 
that he may have a just case"  

In February 2000, because of seemingly conflicting medical 
evidence, the Board requested that a Veterans Health 
Administration (VHA) ear, nose, and throat physician review 
the veteran's claims folder and provide opinions with reasons 
as to whether the veteran's left otitis media caused 
bilateral hearing loss disability, bilateral tinnitus, and 
persistent dizziness, and as to whether such disabilities 
were related to any other aspect of the veteran's World War 
II service is of record.  See 38 C.F.R. § 20.901 (1999).

A March 2000 report from the Chief of the ear, nose, and 
throat clinic at a VA hospital was received and associated 
with the veteran's claims folder.  The medical expert 
reviewed the veteran's medical history, specifically noting 
that during the veteran's World War II service, he 
experienced left otitis media with drainage, which was 
treated and resolved prior to his discharge from service and 
that the veteran had a perforated left eardrum which 
subsequently healed, and at the time of his discharge from 
the service in January 1946, an audiogram was normal.  

The VHA ear, nose, and throat physician's report further 
notes that the veteran underwent an ear, nose, and throat 
examination including a hearing test in October 1992, at 
which time he gave a history of four years of hearing loss 
associated with dizziness and ringing in both ears.  An 
audiogram at that time showed a bilateral mild sensorineural 
hearing loss with speech discrimination of 88 percent in the 
right ear and 87 in the left ear.  

The VA expert also noted that a private 
otorhinolaryngologist, Dr. M., saw the veteran in May 1996, 
and again in July 1998, with hearing tests done on both 
occasions.  Dr. M. characterized the veteran's hearing loss 
as deteriorating rapidly between those two audiograms, but 
the VHA physician reviewed the audiometric data which Dr. M. 
reviewed, and disagreed that these demonstrated rapid 
deterioration in the veteran's hearing.  The VHA physician 
noted that a hearing test at a VA facility in between the two 
private hearing tests showed hearing thresholds very similar 
to those found at the time of the first hearing test 
considered by the private physician.  The VHA physician also 
noted that electronystagmogram performed by the private 
physician in July 1998 showed only positional nystagmus.  

In the VHA physician's opinion, the veteran's left ear otitis 
media did not cause the veteran's current bilateral 
sensorineural hearing loss, tinnitus, or vertigo.  The VHA 
physician also felt that the veteran's current complaints 
were not related in any way to any other aspect of the 
veteran's World War II service.  If noise exposure was 
suffered during the veteran's World War II service, the VHA 
physician would expect to see an audiogram with a high 
frequency loss at 4000 hertz with recovery at 6000 or 8000 
hertz.  This pattern was not seen in the veteran's audiogram, 
and in fact, the audiogram done in 1946 when the veteran left 
the service did not show any hearing loss at all.  Therefore, 
the VHA physician concluded that noise exposure during World 
War II did not contribute to the veteran's current hearing 
loss symptoms.  The VHA physician next stated that the 
veteran's current complaints could be related to Meniere's 
disease.  [Meniere's disease is defined as hearing loss, 
tinnitus, and vertigo resulting from nonsuppurative disease 
of the labyrinth with the histopathologic feature of 
endolymphatic hydrops (distention of the membranous 
labyrinth).  Dorland's Illustrated Medical Dictionary (26th 
ed., 1985), p. 391.
However, according to the VHA medical expert, that conclusion 
was not at all clear currently, as Meniere's disease would 
usually begin as a unilateral hearing loss and tinnitus.  It 
was observed that the veteran's hearing loss had been 
bilateral since its onset in approximately 1988.  It was 
noted that the audiogram was not characteristic of a 
sensorineural hearing loss related to aging, but it was also 
noted that sensorineural hearing loss patterns related to 
aging could be quite variable.  At this point, it was the VHA 
physician's opinion that the veteran's current symptoms were 
not related to any previous ear disease, particularly as they 
related to his complaints in service in World War II.  

Pertinent law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).  

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
separation from a period of active wartime service lasting 90 
or more days.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999); Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (1999); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Well grounded claims

The threshold question in every case is whether each claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  A 
well grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist an appellant in the development of his claim does 
not arise unless and until a well grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (medical and/or lay evidence) ; and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A secondary service connection claim is well grounded if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability. Velez v. West, 
11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995).

Where the issue presented in an application for service-
connected disability is factual in nature, e.g., where an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Consequently, lay assertions 
of medical causation cannot constitute sufficient evidence to 
render a claim well grounded under § 5107(a).  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Analysis

1.  Entitlement to service connection for Meniere's disease 
and vertigo.

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability ; of incurrence or 
aggravation of a disease or injury in service or of a 
service-connected disability; and of a nexus between the in-
service injury or disease/service-connected disability and 
the current disability.  See Caluza and Reiber, supra.  

The first prong of the Caluza well groundedness test is met, 
as the veteran has been currently diagnosed with Meniere's 
disease and vertigo.  The second prong of the Caluza well 
groundedness test has also been met, as the veteran is 
service-connected for left ear otitis media.  The third prong 
of the Caluza well groundedness test is also met, as the 
veteran's physician Dr. M., opined in April 1996 that there 
was a causal relationship between the service-connected 
disability and the veteran's Meniere's disease/vertigo.  
Since all three prongs of the Caluza well groundedness test 
are met, the Board concludes that the claim is well grounded.  

When a well-grounded claim is present, VA's duty to assist is 
triggered.  38 U.S.C.A. § 5107(a).  The Board concludes that 
VA has complied with its duty to assist, as all evidence 
necessary for a fair and impartial decision on the claim is 
of record.  The Board is not aware of, and the veteran has 
not pointed to any evidence which is pertinent to this issue 
which has nit been associated with the veteran's claim 
folder.  Accordingly, the claim must be discussed on its 
merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Following resolution of this 
predicate inquiry, during which only the evidence in support 
of the claim is explored, the Board is required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); see Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 
1997) (and cases cited therein); Jones (Stephen) v. West, 12 
Vet. App. 383 (1999); Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).  

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

At the outset of its discussion, the Board observes that the 
medical evidence does not demonstrate that Meniere's disease 
and/or vertigo existed during service or for many years 
thereafter, and the veteran himself does not appear to so 
contend.  Rather, he relies on medical opinion evidence of 
Dr. M. to the effect that the claimed disability is secondary 
to ear problems he experienced during service, specifically 
service-connected otitis media. 

The evidence in favor of a causal relationship between the 
veteran's service-connected left ear otitis media and his 
Meniere's disease or vertigo includes the April 1996 and July 
1998 opinions from his private physician, Dr. M., to the 
effect that there was a relationship between the two.  

The Board hastens to point out, however, that Dr. M.'s 1996 
opinion is based, at least in part, on the assumption that 
the veteran had experienced symptoms such as dizziness since 
service.  The evidence of record, however, shows no such 
complaints ever since service.  In fact, the October 1967 VA 
examination report states that the veteran denied vertigo at 
that time.  During the veteran's July 1997 hearing, moreover, 
the veteran's wife reported that he first started having 
dizziness around 15 years beforehand.

The December 1995 VA medical report is clearly against the 
claim.  It plainly states that the veteran's dizziness was 
not related to ear disease.  The April 1998 VA examination 
report is also against the claim.  The physician who prepared 
that report reviewed the veteran's history, emphasized that 
the veteran reported first having tinnitus after service 
discharge, examined the veteran's ears and found no evidence 
of active disease, and diagnosed vertigo.  The physician 
stated that he doubted that there was a relationship between 
the veteran's vertigo and his service-connected left ear 
otitis media.  

Additionally, and most significantly in the eyes of the 
Board, the VHA expert reviewed the veteran's claims folder in 
March 2000, noted the veteran's history, and specifically 
reviewed the veteran's service medical records, which 
included those noting that the in-service left tympanic 
membrane perforation healed and that an audiogram was normal 
on service discharge examination in January 1946.  The VHA 
expert noted the veteran's 1992 history of just four years of 
hearing loss associated with dizziness and ringing in both 
ears, and then reviewed and found reason to criticize the 
opinion Dr. M.

The VHA medical expert further Meniere's disease usually 
would begin with unilateral hearing loss and tinnitus, and 
noted that in this case the veteran's hearing loss was 
bilateral and was not present until 1988.  In light of all of 
the above, the VA hospital ear, nose, and throat clinic chief 
felt that the veteran's symptoms of Meniere's disease or 
vertigo were not related to either his service-connected left 
ear otitis media or to any incident of service origin.  

The Board finds that the evidence in support of the claim is 
much less probative than the evidence against it.  Dr. M. did 
not provide a very reasoned explanation for his opinion that 
the veteran's service-connected left ear otitis media caused 
the veteran's current Meniere's disease or vertigo.  
Significantly, the factual basis apparently relied upon by 
Dr. M. in making that opinion, namely that the veteran 
experienced dizziness since service, is undermined by the 
October 1967 VA examination report which shows that the 
veteran denied dizziness and tinnitus and that there was no 
hearing loss disability present.  There is in fact no 
objective evidence of the complained-of symptomatology at any 
time for decades after service. 

The Board emphasizes that a medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993). See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993):

Although [the doctor] examined appellant on many 
occasions, there is no            indication that he 
formed his opinion [that appellant's disability was 
service-connected] on a basis separate from appellant's 
recitation of his medical and service background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].

It is thus significant that Dr. M.'s opinions do not appear 
to have been based on a thorough review of the veteran's 
medical history.  The March 2000 VA ear, nose, and throat 
clinic chief's opinion, on the other hand, was made after a 
careful review of the veteran's service medical records.  The 
expert opinion explained that in light of the fact that the 
veteran did not have hearing loss disability and tinnitus 
until 1988, it was not likely that there was a relationship 
between his vertigo and either his service-connected left ear 
otitis media or any other incident of service.  

The VA physician in April 1998, moreover, in opining that the 
veteran did not have Meniere's disease, emphasized that the 
veteran did not have tinnitus in service and that the onset 
of the veteran's symptoms were not typical of Meniere's 
disease, and after reviewing the service medical records the 
physician also opined that it was doubtful that there was a 
relationship between the veteran's vertigo and his service.

On short, the medical opinion evidence against the veteran's 
claim is based upon, and is consistent with, the medical 
evidence of record.  Dr. M.'s contrary opinion, which is much 
less clearly articulated and which appears to be inconsistent 
with the medical evidence of record, caries much less weight 
of probative value.  

Since the preponderance of the evidence is against the claim, 
entitlement to service connection for Meniere's disease and 
vertigo must be denied. 

2.  Entitlement to service connection for tinnitus.

The Board notes for the sake of brevity and clarity that its 
approach to this issue will essentially parallel that of the 
issue which has been addressed immediately above.  
Accordingly, lengthy and repetitious discussion will be 
avoided to the extent possible.

Initial matters

The first prong of the Caluza/Reiber well groundedness test 
is met, as tinnitus is currently diagnosed, as reflected by 
the April 1998 VA examination report.  The second prong of 
the Caluza/Reiber well groundedness test is also met, as the 
veteran has a service-connected left ear otitis media with a 
healed tympanic membrane perforation.  The third prong of the 
Caluza well groundedness test is also met, as Dr. M. opined 
in July 1998 that the veteran's tinnitus was due to his 
service-connected left ear otitis media with healed tympanic 
membrane perforation disability.  Accordingly, the Board 
concludes that the claim is well grounded.  

The Board must determine whether VA has complied with the 
statutory duty to assist.  The Board concludes that it has, 
as all evidence necessary for a fair and impartial decision 
on the claim is of record.   

Discussion

There is no evidence that tinnitus existed during in service 
or for many years thereafter or is otherwise directly related 
to the veteran's World war II service.  The thrust of this 
discussion will be directed to the matter of secondary 
service connection.

The evidence in favor of the claim is Dr. M.'s July 1998 
opinion that the veteran's tinnitus was caused by his 
service-connected left ear otitis media with healed tympanic 
membrane perforation disability.

The evidence which works against the claim includes the April 
1998 VA ear, nose, and throat examination report, in which 
the VA ear, nose, and throat physician opined that it was 
"doubtful" that there was a relationship between the 
veteran's tinnitus and his service-connected left ear otitis 
media disability.

More significantly, the March 2000 VHA opinion, which was 
rendered after a careful review of the claims folder, 
including the service medical records opined without 
qualification that the veteran's service-connected left ear 
otitis media disability did not cause the veteran's tinnitus.  

The March 2000 VHA expert considered a more accurate medical 
history than the private physician did in July 1998.  The VHA 
physician carefully reviewed the veteran's service medical 
records and the June 1992 VA examination report, and based 
his opinion on his review of the evidence.  The private 
physician, Dr. M., did not cite any reasons or authority for 
why he believed that the veteran's in-service left otitis 
media with tympanic membrane perforation caused his tinnitus, 
which was first shown many years later.  Dr. M. evidently did 
not review the veteran's medical history before making his 
opinion.

The Board concludes that the two medical opinions which are 
against the claim, in particular the VHA expert medical 
opinion, outweigh Dr. M.'s conclusory opinion in July 1988.  
As the preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus, the claim 
must be denied.  

As a final mater, the Board has noted that the veteran's 
representative has requested consideration of the benefit of 
the doubt doctrine as to these issues.  The benefit of the 
doubt doctrine does not apply, however, as the preponderance 
of the evidence is against the claims.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection and well-grounded claims have been set forth 
above.

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1999).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356  
(Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g., the inherently false or untrue) to 
be credible. Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See also Winters v. West, 12 Vet. App. 203 (1999).

Analysis

New and material evidence

The RO last denied service connection for hearing loss 
disability in December 1992.  The RO notified the veteran of 
its decision and of his right to appeal it within one year 
thereof that month.  No timely appeal was filed.  Therefore, 
the RO's decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  As such, new and 
material evidence must be received to reopen the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

At the time of the last final RO denial of service connection 
for hearing loss disability, which was in December 1992, 
there was no competent medical evidence of record indicating 
that the veteran's bilateral hearing loss disability, which 
was acknowledged to exist by the RO, was related to service 
or to a service-connected disability.  

Since that December 1992 RO rating decision, May 1996 and 
July 1998 private medical records from Dr. M. have been 
received, opining that the veteran's service-connected left 
ear otitis media with perforation caused or contributed to 
his current hearing loss disability.  

The Board has concluded that this evidence which was received 
since the December 1992 RO rating decision is new and 
material.  This additional evidence is new and material 
because it was not previously considered and is not 
cumulative, and when viewed in light of that previously 
considered in December 1992, tends to indicate that the 
veteran's current hearing loss disability is related to his 
service-connected left ear otitis media with healed 
perforation disability.  Since new and material evidence has 
been submitted, the claim must be reopened.

Well groundedness of the claim

Under Elkins/Winters, since there is new and material 
evidence and the claim has thus been reopened, VA must 
determine whether the claim as reopened is well grounded.  
Evidence which reopens a claim is not necessarily evidence 
which well grounds a claim.  See Hodge, as well as the 
holding in Evans.

In this case, the claim is well grounded.  The well-grounded 
claim requirements set forth in Caluza/Reiber, supra, are 
met.  The first prong of Caluza/Reiber is satisfied by the 
medical evidence of record diagnosing current bilateral 
hearing loss disability.  The second prong of Caluza is met 
by the fact that service connection is in effect for left ear 
otitis media with healed perforation disability.  The third 
prong is satisfied by competent medical evidence, the 
opinions of Dr. M., tending to indicate that bilateral 
hearing loss disability was caused in whole or in part by the 
veteran's service-connected left ear otitis media disability. 

Since the claim has been reopened and is found to be well 
grounded, it must be remanded to the RO for de novo review, 
prior to any final Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby].  This matter will be further discussed in the 
remand section below.  


ORDER

Entitlement to service connection for Meniere's disease and 
vertigo is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss disability is 
reopened.  The claim is determined to be well grounded.  To 
this extent only, the appeal is allowed.


REMAND

The Board has concluded, contrary to the RO, that evidence 
received since the RO's last final decision denying service 
connection for hearing loss disability, the December 1992 RO 
rating decision, is new and material; the Board therefore has 
concluded that the claim is reopened.  The Board has further 
concluded that the claim as reopened is well grounded.  

Under such circumstances, due process requires that the RO 
consider the veteran's claim de novo.  See 38 C.F.R. § 19.9 
(1999), Manio, and Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board wishes to make it clear, and as was discussed in 
detail above in the context of the two claims which were 
denied, in order to determine whether claims are well 
grounded, favorable medical opinions are reviewed without 
reference to any other, unfavorable evidence of record.  Once 
a claim has been determined to be well grounded, however, 
each piece of evidence is evaluated in the context of all of 
the evidence of record.  See 38 U.S.C.A. § 7104(a); Madden v. 
Gober, 125 F.3d 1477 (Fed.Cir. 1997) and cases cited therein.

4.  Entitlement to an increased (compensable) rating for left 
ear otitis media.

A claim for an increased rating is regarded as a new claim 
and is a well grounded claim when it has been alleged that 
the disability in question has increased in severity.  See 
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  

The veteran's assertions are reasonably construed as 
indicating that the service-connected left ear otitis media 
disability has increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 632; see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  The Board finds that the 
veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  

During the course of the veteran's claim, the criteria for 
rating otitis media under Diagnostic Code 6200 have been 
amended.  Compare 38 C.F.R. § 4.87, Diagnostic Code 6200 
(1995) with 38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  
There are now two (instead of one) schedular bases for 
obtaining a compensable rating -- a showing of suppuration or 
a showing of aural polyps.  The RO has neither considered the 
new criteria nor provided it to the veteran.  The Board 
believes that this requires corrective action.  The veteran 
is entitled to have his claim considered both under the old 
criteria and under the new criteria, since his claim 
straddles the effective date for the new criteria.  Where a 
new law or regulation becomes effective after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, both versions of 
the law must be considered, unless Congress indicates 
otherwise or permits the Secretary to indicate otherwise and 
the Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO shall take any and all necessary 
development action required with respect 
to the matters of entitlement to service 
connection for bilateral hearing loss 
disability and an increased rating for 
left ear otitis media.  The issue of 
entitlement to service connection for 
bilateral hearing loss disability must 
be done on a de novo basis.  
Adjudication of the issue of entitlement 
to an increased rating for left ear 
otitis media must encompass both the old 
and new rating criteria.  

If its action remains adverse to the 
veteran, RO shall issue the veteran a 
Supplemental Statement of the Case 
containing all necessary information, to 
include reference to the amended rating 
criteria.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to these 
matters.  

The Board notes that RO compliance with this remand is not 
discretionary.  If the RO fails to comply with the terms of 
this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

While this case is in remand status, the veteran may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



